EXHIBIT 10.45


[xhibit1045image.gif]





March 9, 2012






Dear Anirudh,


On behalf of Cadence Design Systems, Inc. (“Cadence”), I am pleased to offer you
the position of Corporate Vice President and Chief Technology Advisor, reporting
to me. Your compensation will include an annualized base salary of $350,000. You
will be eligible to earn an incentive bonus targeted at 75% of your annualized
base salary upon achievement of corporate and individual performance goals in
accordance with the terms of Cadence’s Executive Key Contributor Bonus Plan
(including any successor plan thereof, the “Bonus Plan”). In addition, you will
be issued an option to purchase 80,000 shares of Cadence Design Systems Common
Stock and issued an Incentive Stock Award of 40,000 shares of Cadence Common
Stock, subject to approval of each by the Compensation Committee of the Board of
Directors.


Cadence offers a comprehensive Employee Benefits package including a 401(k)
plan, Employee Stock Purchase Plan (“ESPP”), and a non-qualified deferred
compensation plan (“NQDC”) for executives. We also provide a wide variety of
health and welfare benefits. Under this plan, you will be able to choose from
several different options in each benefit area including Medical, Dental,
Vision, Life, and Disability Insurance. Additional details on all of these
benefits can be found in your "Benefits Year-Round User Guide" and will be
discussed in depth at your New Employee Orientation.


Please understand that Cadence is an at-will employer as described in the
attached "Employment Terms," and that this offer is contingent upon successfully
passing the Cadence background verification and upon your execution of the
Employee Proprietary Information and Inventions Agreement.


Offers of employment remain open for a short period of time; unless otherwise
notified, this offer will expire on March 14, 2012.


Anirudh, I am very excited to have you join Cadence and for you to help drive
the company’s success.




Sincerely,


/s/ Lip-Bu Tan


Lip-Bu Tan
President & Chief Executive Officer

Cadence Design Systems, Inc. 2655 Seely Avenue San Jose, CA 95134
Phone: 408-943-1234 World Wide Web: www.cadence.com

--------------------------------------------------------------------------------



[xhibit1045image.gif]



Employment Terms




Incentive Plan


Your incentive opportunity under Cadence's annual Bonus Plan is targeted at 75%
of your annualized base salary. Actual payout amounts are determined based on
both company and individual performance.


New Hire Stock Options and Incentive Stock Awards


Your New Hire Stock Options will vest 25% on the first anniversary of your grant
date and in equal monthly installments thereafter with full vesting occurring at
the end of four years. The New Hire Incentive Stock Award will vest 25% on each
of the first four anniversaries of the grant date. These proposed equity grants
must be approved by the Compensation Committee of the Board of Directors. If so
approved, the grant date for your proposed equity grants will be the 15th of the
month following the month in which your first day of employment at Cadence
occurs. The exercise price for your stock option grant will be set at the
closing price of Cadence stock on the NASDAQ on the grant date. A package
detailing your Stock Options and Incentive Stock Awards (including vesting time
frames) will be sent to you within 8-12 weeks after your start date.


Non-Qualified Deferred Compensation (NQDC) Plan


You are eligible to participate in the Cadence Non-Qualified Deferred
Compensation Plan (NQDC). You may defer up to 80% of your eligible base
compensation and 100% of your eligible bonus compensation without the annual IRS
limitations imposed on tax-qualified retirement plans, such as the 401(k) Plan.
Income taxes on both the deferred income and earnings on investments are
generally not assessed until you begin to receive distributions. Newly eligible
employees may enroll into the plan within 30 days of hire date. Eligible
employees will automatically receive enrollment and detailed plan information
within the 30 day period. Employees who choose not to participate upon hire will
have another opportunity to participate at the beginning of each year.
  
Vacation


As a Corporate Vice President, you may take personal time off at your
discretion, with manager approval.  Thus, you will not accrue vacation, and you
will have reasonable flexibility with respect to taking time off from work.


Immigration


In accordance with the Immigration Reform and Control Act of 1986, Cadence
requires you to be a United States citizen or to have authorization to work in
the United States. In either case, verification of your right to work is
required within 72 hours of the start of your employment. Please be prepared, on
your first day of work, to provide proper identification or work authorization
documents for United States Immigration forms and a valid Social Security
number.



Cadence Design Systems, Inc. 2655 Seely Avenue San Jose, CA 95134
Phone: 408-943-1234 World Wide Web: www.cadence.com

--------------------------------------------------------------------------------



[xhibit1045image.gif]





Confidentiality and Non-Disclosure


Cadence has a policy of non-disclosure to anyone within Cadence of any
confidential and/or proprietary information regarding your current employer
and/or anyone else with whom you have, by reason of your employment or
otherwise, signed or are covered by a non-disclosure or similar agreement.
Accordingly, please do not use, or disclose to Cadence any proprietary
information belonging to your employer or any other person or company with which
you have signed an agreement.


Please understand that it is a condition of your employment with Cadence that
you execute Cadence's Employee Proprietary Information and Inventions Agreement.


New Employee Orientation


Cadence conducts New Employee Orientation once a month. During the New Employee
Orientation, benefits, payroll, policies, procedures and Cadence culture will be
discussed. Please check the Cadence orientation flyer in your offer packet for
further details and call-in numbers.


Employment


Cadence is an at-will employer. You are not being promised any particular term
of employment. The employment relationship may be terminated by either you or
Cadence at any time, with or without cause, and with or without notice. No one
at Cadence is empowered, unless specifically authorized in writing by the
executive overseeing Human Resources, to make any promise, expressed or implied,
that employment is for any minimum or fixed term or that cause is required for
the termination of employment relationship.


Please take your time reading through this entire packet. Should you have any
questions regarding its content, feel free to give me a call. Kindly
sign/complete and return the enclosed documents as instructed on the checklist
in the provided self-addressed stamped envelope.


**    **


This is to verify my acceptance of the above stated offer and employment terms:


 
 
 
 
 
/s/ Anirudh Devgan
 
3/13/12
 
5/1/12
Anirudh Devgan
 
Today’s Date
 
Desired Start Date





 
 
 
 






Cadence Design Systems, Inc. 2655 Seely Avenue San Jose, CA 95134
Phone: 408-943-1234 World Wide Web: www.cadence.com